                                                                                 3/9/2020
                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION

 UNITED STATES OF AMERICA                              CR-15-11-H-CCL-03

                                  Plaintiff,
                                                              ORDER
     vs.

 CALVIN STURDIVANT CRAVER,

                               Defendant.

      On January 27, 2020, this Court received a letter from Defendant Calvin

Craver asking that the Court provide him with "full discovery." Mr. Craver asked

that the Court consult with his former appointed counsel, Timothy Bechtold,

concerning the motion. Mr. Craver claims that he needs the requested discovery to

counteract lies being spread by one of his co-defendants, who was apparently

housed in the same prison facility as Mr. Craver until Mr. Craver's recent transfer.

Mr. Craver asked the Court to wait until his expected transfer to another facility to

respond to his motion. Given Mr. Craver's stated concerns about his personal

safety, the Court directed the clerk to file the letter under seal. The Court has not

ordered either Mr. Craver's former counsel or the United States to weigh in on the

prose letter, which the Court construes as a discovery motion. Having recently

learned that Mr. Craver has been transferred, the Court is prepared to rule.
BACKGROUND

       Mr. Craver was one of five defendants charged in an eleven count

indictment filed on August 21, 2015. (Doc. 2). Count I of the indictment charged

all five defendants with conspiracy to distribute or to possess with intent to

distribute 50 grams or more of actual methamphetamine and 500 grams or more of

a substance containing a detectable amount ofmethamphetamine. Count VI of the

indictment charged Mr. Craver with knowingly possessing with intent to distribute

50 grams or more of actual methamphetamine. Mr. Craver faced a mandatory

minimum sentence of ten years and a potential maximum sentence of Iife in

prison, followed by at least five years of supervised release, as to each count

charged against him.

       Mr. Craver appeared before Magistrate Judge Lynch with his appointed

counsel and entered a not guilty plea on September 14, 2015. (Doc. 41). After a

plea agreement between the United States and Mr. Craver was filed under seal

(Doc. 64)1, the Court set a change of plea hearing for October 9, 2015. (Doc. 66).

Defendant entered his guilty plea on October 9, 2015, and his sentencing was

initially set for January 7, 2016. (Doc. 71). By March 1, 2016, three of Mr.



       1
           It is the undersigned's practice to file plea agreements under seal until sentencing.
Once the Court accepts the plea agreement at sentencing, it is unsealed.

                                                   2
Craver's co-defendants had also entered guilty pleas. The Court set the sentencing

hearing for those four defendants for June 2, 2016. (Doc. 140). The sentencing

was conducted, as scheduled, on June 2, 2016. The hearing started shortly after

10:00 a.m. and lasted over two hours.

       During the hearing, Mr. Craver withdrew his first two objections to the pre-

sentence investigation report (PSR) and the Court sustained his third objection,

finding that he had acted as a minor participant in the conspiracy. His revised

offense level of 25 combined with the criminal history category of VI resulted in a

guideline range of 110 to 137 months. The Court sentenced Mr. Craver to 120

months, the mandatory minimum sentence. 2 The Court accepted the final plea

agreement (Doc. 187), and an unsealed copy was filed in the public record.

Having accepted the plea agreement, the Court granted the government's motion

to dismiss Count VI of the Indictment as to Mr. Craver. This dismissal did not

result in a change to either the guideline range or the mandatory minimum

sentence. The Court sentenced Defendant to the mandatory minimum because it

determined, based on all of the information available, that such a sentence

adequately reflected the seriousness of Mr. Craver's offense.


       2
         Although Mr. Craver did not appeal his sentence, one of the other defendants sentenced
on June 2, 2016 filed a notice of appeal and a transcript of the sentencing hearing was filed under
seal. (Doc. 258). The Court has reviewed that transcript in preparing this order.

                                                3
DISCUSSION OF PENDING MOTION

      Defendant seeks access to information which he believes will establish that

his sentence was not based on his having cooperated with the government. It is

not clear whether he is seeking information provided by the United States to his

attorney in discovery or information filed in the record. The Court does not have

access to the discovery provided by the United States to defense counsel and could

not order its production at this point, given that Mr. Craver's criminal case is

closed.

      The Court has reviewed the entire record in this case and determined that

the only information in the record that addresses the issue of Mr. Craver's

cooperation with the government is found in his pre-sentence investigation report,

the final plea agreement, the Court's statement of reasons for giving the sentence,

and the transcript of the sentencing hearing. The pre-sentence investigation

report, the transcript of the sentencing hearing, and the Court's statement of

reasons are not available in the public record. Sealing these records is intended to

protect defendants and third parties and the Court sees no reason to unseal those

documents in this case.

      Mr. Craver's final plea agreement is part of the public record and could be

provided to Mr. Craver, but for the fact that he is incarcerated. The undersigned's


                                          4
practice is to refrain from sending docket sheets and other public filings to

incarcerated prisoners. This practice is based on concerns relating to the very

issue raised by Mr. Craver - such documents might fall into the hands of

individuals other than Mr. Craver who could use the information to his detriment

or to the detriment of others.

CONCLUSION

      The Court defers to the expertise of Bureau of Prisons staff to determine

what documents in the public record should be made available to any incarcerated

individual. It appears that the Bureau of Prisons is aware of Mr. Craver's concerns

about his safety, as it has transferred Mr. Craver to USP Pollock. Accordingly,

      IT IS HEREBY ORDERED that Defendant's prose motion for discovery

(Doc. 345) is DENIED.

      The Clerk is directed to notify Defendant's former counsel and counsel for

the United States of entry of this order and to send a copy to Mr. Craver at USP

Pollock.

      Done and dated this 9 th day of March, 2020.




                                          5
